Citation Nr: 1634023	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an increased rating greater than 30 percent for a right knee condition to include chondromalacia of the right patella with torn medial meniscus repair and osteomalacia. 

3.  Entitlement to an increased rating greater than 10 percent for a left knee condition to include left knee strain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1987, August 1989 to August 1990, and January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran appeared at a Board hearing before the undersigned.  A transcript of the proceeding has been associated with the record.

In January 2014, October 2015, and February 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in April 2015 and the examination dated prior to this date do not adequately address this recent case law.  Additionally, with regard to the Veteran's claim for a higher evaluation for her lumbar spine disability, private medical treatment records indicate that the Veteran underwent a thoracic laminectomy for dorsal column stimulator placement on September 23, 2015.  This suggests her lumbar spine disability may have worsened since her last VA examination.  Accordingly, recent VA examinations with retrospective and current medical opinions are needed before the claims can be addressed on the merits.  Id.; see also Olsen, 3 Vet. App. at 482 (1992), citing Proscelle, 2 Vet. App. at 632.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability since the Veteran underwent a VA spine examination in November 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected right and left knee disabilities, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral knee disabilities are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected bilateral knee disabilities since the Veteran underwent a VA knee examination in November 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the knees since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above actions has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and her representative a supplemental statement of the case.  Afford her the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




